internal_revenue_service number release date index number ---------------------------------------------- ----------------------------------------- ------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b03 plr-141639-15 date date x -------------------------------------------------- state -------------- ------------------------------------------ dear ---- ----- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representatives requesting a ruling under sec_1_708-1 and sec_1_708-1 with respect to the transaction described in the submissions transaction facts the information submitted states that x is a limited_liability_company organized under the laws of state x invests in real_estate including land office residential hotel and retail properties and makes these investments directly and through interests in lower-tier entities other partnerships and real_estate_investment_trusts the transaction will facilitate a potential initial_public_offering of stock in an entity that will elect to be treated as a real_estate_investment_trust as defined in sec_856 public reit public reit will acquire an interest in a newly formed operating partnership op by contributing to op a the proceeds from the initial_public_offering of its stock and b a portion of its shares that op will use to acquire some of the interests to be acquired in the transaction public reit will own all of its investments in real_estate properties and conduct all of its operations through op the transaction will be achieved as described in the steps below step x will form a single member llc the wanted llc by contributing the portion of its assets desired by the op to the capital of wanted llc plr-141639-15 step x will form a single member llc the legacy llc that will in turn form a single member llc the mergerco llc step x will distribute the entirety of its interests in legacy llc to its partners in accordance with each partner’s economic right based on the x partnership_agreement step wanted llc and mergerco llc will merge pursuant to a merger agreement pursuant to the merger agreement wanted llc will survive with all of the interests in wanted llc owned after the merger by legacy llc step wanted llc will distribute shares in public reit to legacy llc which will in turn make a pro_rata distribution of these shares in public reit to all of its partners step public reit will contribute some of its shares to the capital of op in return for units of partnership_interest in op op units the shares of public reit contributed to op are referred to as the op merger reit shares step pursuant to a contribution agreement contribution agreement legacy llc will contribute the entirety of the interests in wanted llc to the capital of op in return for op units and op merger reit shares step legacy llc will liquidate by distributing op units to a portion of its partners and the op merger reit shares to the remaining partners reit shareholders x has made the following representations with respect to the above steps a op will be formed will have at least two owners and will be classified as a partnership for federal_income_tax purposes prior to the above steps b wanted llc and mergerco llc will not be classified as associations for federal_income_tax purposes at any of the relevant times during the above steps upon the completion of step x and legacy llc will be owned by the same c partners each partner’s combined economic_interest in x and legacy llc will be the same as their interest in x before the transaction d the fair_market_value of the assets net of liabilities held by legacy llc will exceed the fair_market_value of the assets net of liabilities held by x immediately after step public reit will own more than percent of the capital and profits interests of e op as a result of the transaction the partners of legacy llc will not own more than plr-141639-15 percent of the capital and profits interests of op as a result of the transaction x will not be contemplating participation in any additional divisions or mergers as f of the date of the above steps g other than as discussed in the ruling_request op will not be contemplating participation in any additional divisions or mergers as of the date of the above steps the contribution agreement will specify i that op is purchasing partnership h interests in legacy llc from each particular reit shareholder and ii the consideration that is transferred for each interest purchased moreover each particular reit shareholder will by reason of the terms of the contribution agreement be deemed to have consented to treat the distribution of the op merger reit shares as a sale of the partnership interests in legacy llc by the reit shareholders to op for federal_income_tax purposes rulings requested x requests the following rulings regarding the transaction step sec_1 through above will be treated as a division of x under reg sec_1 d steps through above will be treated as a merger of legacy llc and the op under reg sec_1_708-1 the distribution of the public reit shares in step above will be treated as a sale of partnership interests in the legacy llc by the reit shareholders to the op under reg sec_1_708-1 law and analysis partnership division sec_708 provides that in the case of a division of a partnership into two or more partnerships the resulting partnerships other than any resulting_partnership the members of which had an interest of percent or less in the capital and profits of the prior_partnership shall for purposes of this section be considered a continuation of the prior_partnership sec_1_708-1 provides in part that upon the division of a partnership into two or more partnerships any resulting_partnership as defined in sec_1 d iv or resulting partnerships shall be considered a continuation of the prior_partnership as defined in sec_1_708-1 if the members of the resulting plr-141639-15 partnership or partnerships had an interest of more than percent in the capital and profits of the prior_partnership any other resulting_partnership will not be considered a continuation of the prior_partnership but will be considered a new partnership sec_1_708-1 provides that in a division under the assets-over form where at least one resulting_partnership is a continuation of the prior_partnership the divided_partnership as defined in sec_1_708-1 contributes certain assets and liabilities to a recipient_partnership as defined in sec_1_708-1 or recipient partnerships in exchange for interests in such recipient_partnership or partnerships and immediately thereafter the divided_partnership distributes the interests in such recipient_partnership or partnerships to some or all of its partners in partial or complete_liquidation of the partners' interests in the divided_partnership sec_1_708-1 provides in part that for purposes of sec_1_708-1 the divided_partnership is the continuing partnership which is treated for federal_income_tax purposes as transferring the assets and liabilities to the recipient_partnership or partnerships either directly under the assets-over form or indirectly under the assets- up form if a partnership divides into two or more partnerships without undertaking a form for the division that is recognized under sec_1_708-1 or if the resulting_partnership that had in form transferred assets and liabilities is not considered a continuation of the prior_partnership and more than one resulting_partnership is considered a continuation of the prior_partnership the continuing resulting_partnership with the assets having the greatest fair_market_value net of liabilities will be treated as the divided_partnership sec_1_708-1 provides that for purposes of sec_1 d the prior_partnership is the partnership subject_to division that exists under applicable jurisdictional law before the division sec_1_708-1 provides that for purposes of sec_1 d a recipient_partnership is a partnership that is treated as receiving for federal_income_tax purposes assets and liabilities from a divided_partnership either directly under the assets-over form or indirectly under the assets-up form sec_1_708-1 provides that for purposes of sec_1_708-1 a resulting_partnership is a partnership resulting from the division that exists under applicable jurisdictional law after the division and that has at least two partners who were partners in the prior_partnership for example where a prior_partnership divides into two partnerships both partnerships existing after the division are resulting partnerships plr-141639-15 partnership merger sec_708 provides that an existing partnership shall be considered as continuing if it is not terminated sec_708 provides that in the case of a merger or consolidation of two or more partnerships the resulting_partnership shall for purposes of this section be considered the continuation of any merging or consolidating partnership whose members own an interest of more than percent in the capital and profits of the resulting_partnership sec_1_708-1 provides that when two or more partnerships merge or consolidate into one partnership under the applicable jurisdictional law without undertaking a form for the merger or consolidation or undertake a form for the merger that is not an assets-up form any merged or consolidated partnership that is considered terminated under this sec_1_708-1 is treated as undertaking the assets-over form for federal_income_tax purposes under the assets-over form the merged or consolidated partnership that is considered terminated under sec_1_708-1 contributes all of its assets and liabilities to the resulting_partnership in exchange for an interest in the resulting_partnership and immediately thereafter the terminated partnership distributes interest in the resulting_partnership to its partners in liquidation of the terminated partnership sec_1_708-1 provides that in a transaction characterized under the assets-over form a sale of all or part of a partner's interest in the terminated partnership to the resulting_partnership that occurs as part of a merger or consolidation under sec_708 as described in sec_1_708-1 will be respected as a sale of a partnership_interest if the merger agreement or another document specifies that the resulting_partnership is purchasing interests from a particular partner in the merging or consolidating partnership and the consideration that is transferred for each interest sold and if the selling partner in the terminated partnership either prior to or contemporaneous with the transaction consents to treat the transaction as a sale of the partnership_interest conclusion based solely on the information submitted and the representations made we conclude as follows regarding the transaction step sec_1 through above will be treated as a division of x under sec_1 d i of the income_tax regulations steps through above will be treated as a merger of the legacy llc and the op under sec_1_708-1 of the income_tax regulations plr-141639-15 the distribution of the op merger reit shares in step above will be treated as a sale of partnership interests in legacy llc by the reit shareholders to the op under sec_1_708-1 of the income_tax regulations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed with regard to whether public reit will otherwise qualify as a reit under subchapter_m of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely richard t probst senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
